        Case 1:15-cr-00036-DSC Document 143 Filed 01/07/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         )
                                                 )
              v.                                 )      1:15cr36
                                                 )      Electronic Filing
ELIZABETH MCMAHAN                                )



                               SENTENCING HEARING
                           Before Judge David Stewart Cercone


Appear for Government:      Christian Trabold, AUSA
Appear for Defendant:       Thomas Livingston, AFPD
Hearing date:               January 2, 2020
Hearing begun:              2:30 p.m.
Hearing concluded:          3:45 p.m.
Stenographer:               Janis Ferguson
Law Clerk/Deputy Clerk:     Mark Mohney


REMARKS: Factors relevant to sentencing and the guideline calculations in the presentence
         investigation report and addendum thereto adopted as the Court’s final findings
         and guideline calculations. Defendant presented the testimony of Kenneth
         Claunch, John McMahan and John Robert McMahan; Defendant exercised her
         right of allocution. Defendant sentenced to 22 months of incarceration at count
         twenty-five; restitution ordered in the amount of $200,000.00; no fine; 3 years of
         supervised release; special conditions of supervision imposed; and a special
         assessment of $100.00 - judgment order to follow. A recommendation will be
         made that defendant be incarcerated as close to Erie, Pennsylvania, as possible for
         family considerations. Defendant permitted to self-report as directed or by March
         20, 2020, if she has not heard from the Bureau by that date. Defendant advised of
         her appellate rights. Counts 1 through 24 dismissed upon motion of the
         government.
